Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 27, 2021

The Court of Appeals hereby passes the following order:

A22A0090. CHARLES KEITH HERRING v. THE STATE.

      Following a jury trial, Charles Keith Herring was convicted of two counts of
sexual exploitation of children. The trial court sentenced Herring to consecutive 20-
year terms on both counts, with the first 25 years to be served in confinement and the
remainder on probation. Herring filed a motion for new trial, which the trial court
denied subject to a re-sentencing hearing. Herring then filed a notice of appeal to this
court, but we lack jurisdiction because the appeal is premature.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below.” The
record does not establish that a final disposition was entered after the re-sentencing
hearing. Consequently, the case remains pending below, and Herring was required to
use the interlocutory appeal procedures – including obtaining a certificate of
immediate review from the trial court – to obtain appellate review at this juncture. See
OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989).
His failure to do so deprives us of jurisdiction over this direct appeal, which is hereby
DISMISSED. See Boyd, 191 Ga. App. at 435.
      Upon entry of a trial court order resentencing Herring, the superior court clerk
is DIRECTED to re-transmit the appeal to this Court and to include a copy of this
order in the record transmitted at that time. Herring need not file a second notice of
appeal to obtain appellate review at that time.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/27/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.